Order entered February 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00421-CR
                                    No. 05-13-00423-CR
                                    No. 05-13-00424-CR
                                    No. 05-13-00425-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                              ALBERT G. HILL III, Appellee

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F11-00180-Q, F11-00182-Q. F11-00183-Q, F11-00191-Q

                                          ORDER
       These cases are set for submission on Tuesday, February 18, 2014 at 1:00 p.m. Oral

argument will take place in Liberty Hall, located on the first floor of the Rockwall County

Courthouse at 1111 East Yellowjacket Lane in Rockwall, Texas.

       The Court has received a request from KRLD NewsRadio 1080 for permission to record

oral argument in these cases for the preparation of related news stories. The Court will not

permit audio or visual recordings or photographs to be taken of the proceedings. Members of the

Press/Media may only use pencil/pen and paper for taking notes. Accordingly, we DENY

KRLD News Radio’s request.
/s/   ADA BROWN
      PRESIDING JUSTICE